        Case 3:19-cv-06975-WHO Document 21 Filed 08/31/20 Page 1 of 3


1

2

3

4

5

6

7

8

9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12   CARLOS ROMERO, on behalf of himself and             Case No.: 19-cv-06975-WHO
     others similarly situated,
13                                                       Before Judge William H. Orrick, United States
            PLAINTIFF,                                   District Court Northern District of California
14
                                                         ORDER RE: JOINT STIPULATION OF
15   vs.                                                 DISMISSAL OF PLAINTIFF’S
                                                         COMPLAINT WITHOUT PREJUDICE
16                                                       PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)
     ADT LLC; and DOES 1 to 100, Inclusive,              (ii)
17

            DEFENDANTS.                                  Action Filed: August 12, 209
18                                                       Action Removed: October 24, 2019
19

20          TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:

21          Plaintiff CARLOS ROMERO (“Plaintiff”), Defendant ADT LLC (“Defendant”) (collectively

22   referred to as “Defendants”) filed a Joint Stipulation seeking Dismissal of Plaintiff’s Class Action

23   Complaint without prejudice.

24          The Court, having read and considered all of the papers filed on behalf of the parties and on

25   file in the action, HEREBY ORDERS:

26          1.     The Joint Stipulation of Dismissal of Plaintiff’s Complaint without Prejudice is

27   hereby granted.

28   ///
           ORDER RE: JOINT STIPULATION OF DISMISSAL OF PLAINTIFF’S COMPLAINT
               WITHOUT PREJUDICE PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii) 1
       Case 3:19-cv-06975-WHO Document 21 Filed 08/31/20 Page 2 of 3


1            2.   Plaintiff and Defendant shall each be responsible for their respective costs and fees.

2            IT IS SO ORDERED.

3

4    Date:   August 31, 2020                            _____________________________

5                                                       Hon. William H. Orrick
                                                        United States District Court Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         [PROPOSED] ORDER RE: JOINT STIPULATION OF DISMISSAL OF PLAINTIFF’S
         COMPLAINT WITHOUT PREJUDICE PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii)
                                          2
         Case
          Case3:19-cv-06975-WHO
               3:19-cv-06975-WHO Document
                                  Document20-1
                                           21 Filed
                                               Filed08/31/20
                                                     08/28/20 Page
                                                               Page33ofof33


1            On August 28, 2020, I served the foregoing document, described as
2        [PROPOSED] ORDER RE: JOINT STIPULATION OF DISMISSAL OF PLAINTIFF’S
         COMPLAINT WITHOUT PREJUDICE PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii)
3
     on all interested parties in this action in the manner provided as follows:
4
     A       (BY MAIL) As follows:
5
             I placed such envelope, with postage thereon prepaid, in the United States mail at Los
6            Angeles, California.
7            I am “readily familiar” with the firm’s practice of collecting and processing correspondence
             for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that
8            same day, with postage thereon fully prepaid, at Los Angeles, California, in the ordinary
             course of business. I am aware that, on motion of the party served, service is presumed invalid
9            if the postal cancellation or postage meter date is more than one day after the date of deposit
             for mailing in this affidavit.
10
     B       (BY ELECTRONIC MAIL) I sent such document via facsimile mail to the number(s) noted
11           above.
12   C       (BY PERSONAL SERVICE) I caused such envelope to be delivered by hand to the attorney
             at the location designated above.
13

14
     D       (BY ELECTRONIC SERVICE) I submitted an electronic version of the document(s) via
             portable document format (PDF) to the court at www.cacd.uscourts.gove/cmecf. Service
15           will be deemed effective as provided for by Local Rule 5-3.2 of the District Court of
             California, Central District.
16
                        Party Served                                      Form of Service
17    Lonnie D. Giamela, Esq. (SBN 228435)                                      D
      E-Mail: lgiamela@fisherphillips.com
18    Philip J. Azzara, Esq. (SBN 239126)
      E-Mail: pazzar@fisherphillips.com
19    Rebecca S. King, Esq. (SBN 305902)
      E-Mail: rking@fisherphillips.com
20    FISHER & PHILLIPS, LLP
      2050 Main Street, Suite 1000
21    Irvine, California 92614
      Telephone: (949) 851-2424
22    Facsimile: (949) 851-0152

23    Attorneys for DEFENDANT ADT, LLC

24

25          I declare under penalty of perjury under the laws of the United States of America that the

26   foregoing is true and correct.

27   Dated: August 28, 2020                                /s/ Anwar D. Burton
                                                           Anwar D. Burton
28



                                       DECLARATION OF SERVICE
